     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.85 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    NAGHAM BAJOUA,                                Case No.: 3:20-cv-01458-MMA-AHG
12                                 Plaintiff,
                                                    ORDER:
13    v.
                                                    (1) GRANTING JOINT MOTION TO
14    HOBBY LOBBY STORES, INC, et al.,
                                                    AMEND SCHEDULING ORDER; and
15                               Defendant.
                                                    (2) SETTING EARLY MANDATORY
16
                                                    SETTLEMENT CONFERENCE
17
                                                    [ECF No. 15]
18
19
20
21
22
23
24
25
26
27
28

                                                1
                                                                      3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.86 Page 2 of 8



 1         This matter comes before the Court on the Joint Motion to Amend Scheduling Order,
 2   filed by Defendant Hobby Lobby Stores, Inc. (“Defendant”) on March 24, 2021. ECF No.
 3   15. Although the filing is styled as a joint motion, Defendant clarifies that Plaintiff “does
 4   not oppose but has not stipulated to” the request therein. Id. at 3. Specifically, Defendant
 5   requests that the Court continue certain dates in the case schedule by 60-90 days, to
 6   facilitate the parties’ attendance at a further settlement conference with the Court
 7   approximately 30 days after Plaintiff’s deposition, which is scheduled for March 29, 2021.
 8   Id. at 2-3. Defendant asserts there is good cause to grant the requested continuance, because
 9   the extension will provide the parties additional time to pursue settlement before incurring
10   fees and costs associated with additional fact and expert discovery, including neurological
11   and neuropsychological examinations of Plaintiff that Defendant wishes to take.
12         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
13   and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
14   construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
15   Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
16   of the party seeking to amend the scheduling order and the reasons for seeking
17   modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
18   “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
19   be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
20   committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
21   acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
22   Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
23   Sept. 19, 2018).
24         The Court finds that the reasons proffered by Defendant for extending the case
25   schedule constitute good cause to GRANT the Joint Motion, particularly in light of
26   Plaintiff’s stated non-opposition to the request. Accordingly, the Court SETS an early
27   Mandatory Settlement Conference (“MSC”) to take place via videoconference on
28   April 28, 2021 at 9:30 a.m. To facilitate the MSC as a videoconference, the Court

                                                   2
                                                                              3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.87 Page 3 of 8



 1   ORDERS the parties to adhere to the following mandatory procedures:
 2         (1)    The Court will use its official Zoom video conferencing account to hold the
 3   MSC. If you are unfamiliar with Zoom: Zoom is available on computers through a
 4   download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
 5   the installation of a free app.1 Joining a Zoom conference does not require creating a Zoom
 6   account, but it does require downloading the .exe file (if using a computer) or the app (if
 7   using a mobile device). Participants are encouraged to create an account, install Zoom and
 8   familiarize themselves with Zoom in advance of the MSC.2 There is a cost-free option for
 9   creating a Zoom account.
10         (2)    Plaintiff must serve on Defendant a written settlement proposal, which must
11   include a specific demand amount, no later than April 12, 2021. The defendant must
12   respond to the plaintiff in writing with a specific offer amount prior to the Meet and Confer
13   discussion. The parties should not file or otherwise copy the Court on these exchanges.
14   Rather, the parties must include their written settlement proposals in their respective
15   Settlement Conference Statements to the Court. Counsel for the parties must meet and
16   confer in person or by phone no later than April 19, 2021. Each party must prepare a
17   Settlement Conference Statement, which will be served on opposing counsel and lodged
18   with the Court no later than April 23, 2021. The Statement must be lodged in .pdf format
19   via email to efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement
20   Conference Statement must comply fully with Judge Goddard’s Mandatory Settlement
21   Conference                       Rules                       (located                      at
22   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
23
24
25   1
           If possible, participants are encouraged to use laptops or desktop computers for the
     video conference, rather than mobile devices.
26
27   2
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
28

                                                   3
                                                                             3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.88 Page 4 of 8



 1   ent%20Conference%20Rules.pdf). Each party may also prepare an optional Confidential
 2   Settlement Letter for the Court’s review only, to be lodged with the Court no later than [10
 3   days before MSC].        The Letter must be lodged in .pdf format via email to
 4   efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
 5   the substance of the Settlement Conference Letter must comply fully with Judge Goddard’s
 6   Mandatory Settlement Conference Rules. All parties are ordered to read and to fully
 7   comply with the Chambers Rules and Mandatory Settlement Conference Rules of
 8   Magistrate Judge Allison H. Goddard.
 9         (3)    No later than April 23, 2021, each party shall send an e-mail to the Court at
10   efile_goddard@casd.uscourts.gov containing:
11                a. the name and title of each participant, including party representatives
12                   with full settlement authority, claims adjusters for insured defendants, and
13                   the primary attorney(s) responsible for the litigation;
14                b. an e-mail address for each participant to receive the Zoom
15                   videoconference invitation; and
16                c. A cell phone number for that party’s preferred point of contact (and
17                   the name of the individual whose cell phone it is) for the Court to use
18                   during the ENE to alert counsel via text message that the Court will soon
19                   return to that party’s Breakout Room, to avoid any unexpected
20                   interruptions of confidential discussions.
21         (4)    Prior to the start of the MSC, the Court will email each participant an
22   invitation to join a Zoom videoconference. Again, if possible, participants are encouraged
23   to use laptops or desktop computers for the videoconference, as mobile devices often offer
24   inferior performance. Participants shall join the videoconference by following the
25   ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
26   already installed on their device when they click on the ZoomGov Meeting hyperlink
27   will be prompted to download and install Zoom before proceeding. Zoom may then
28   prompt participants to enter the password included in the invitation.

                                                  4
                                                                               3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.89 Page 5 of 8



 1         (5)    Each participant should plan to join the Zoom videoconference at least five
 2   minutes before the start of the MSC to ensure that the conference begins promptly.
 3         (6)    All participants shall display the same level of professionalism during the
 4   MSC and be prepared to devote their full attention to the MSC as if they were attending in
 5   person, i.e., cannot be driving while speaking to the Court. Because Zoom may quickly
 6   deplete the battery of a participant’s device, each participant should ensure that their device
 7   is plugged in or that a charging cable is readily available during the videoconference.
 8         The Court further AMENDS the Scheduling Order as follows:
 9         1.     All fact discovery must be completed by all parties by July 12, 2021.
10   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
11   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
12   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
13   into account the times for service, notice and response as set forth in the Federal Rules of
14   Civil Procedure. Counsel shall promptly and in good faith meet and confer with
15   regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
16   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
17   order of the court, no stipulation continuing or altering this requirement will be
18   recognized by the court. The Court expects counsel to make every effort to resolve all
19   disputes without court intervention through the meet and confer process. If the parties
20   reach an impasse on any discovery issue, the movant must e-mail chambers at
21   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
22   written discovery response that is in dispute, seeking a telephonic conference with the
23   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
24   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
25   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
26   position. The movant must copy opposing counsel on the email. No discovery motion may
27   be filed until the Court has conducted its pre-motion telephonic conference, unless the
28   movant has obtained leave of Court. All parties are ordered to read and to fully comply

                                                    5
                                                                              3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.90 Page 6 of 8



 1   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
 2         2.     The parties must designate their respective experts in writing by
 3   June 28, 2021. The parties must identify any person who may be used at trial to present
 4   evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not
 5   limited to retained experts.   The date for exchange of rebuttal experts must be by
 6   July 26, 2021. The written designations must include the name, address and telephone
 7   number of the expert and a reasonable summary of the testimony the expert is expected to
 8   provide. The list must also include the normal rates the expert charges for deposition and
 9   trial testimony.
10         3.     By July 20, 2021, each party must comply with the disclosure provisions in
11   Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
12   requirement applies to all persons retained or specially employed to provide expert
13   testimony, or whose duties as an employee of the party regularly involve the giving of
14   expert testimony. Except as provided in the paragraph below, any party that fails to
15   make these disclosures will not, absent substantial justification, be permitted to use
16   evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
17   the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
18         4.     Any party must supplement its disclosure regarding contradictory or rebuttal
19   evidence under Fed. R. Civ. P. 26(a)(2)(D) by August 20, 2021.
20         5.     All expert discovery must be completed by all parties by October 11, 2021.
21   The parties must comply with the same procedures set forth in the paragraph governing
22   fact discovery.
23         6.     Failure to comply with this section or any other discovery order of the court
24   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
25   the introduction of experts or other designated matters in evidence.
26         7.     All dispositive pretrial motions, including motions for summary judgment and
27
28

                                                  6
                                                                            3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.91 Page 7 of 8



 1   motions addressing Daubert issues, must be filed by November 15, 2021.3 Counsel for
 2   the moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
 3   period of time between the date you request a motion date and the hearing date may vary
 4   from one district judge to another. Please plan accordingly. Failure to make a timely
 5   request for a motion date may result in the motion not being heard.
 6         8.     If appropriate, following the filing of an order ruling on a motion for summary
 7   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
 8   the expiration of the deadline set forth in paragraph 7, supra, Judge Anello will issue a
 9   pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
10   deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
11   Rules, which provide additional information regarding pretrial scheduling.
12         9.     A second MSC will be conducted on February 1, 2022 at 2:00 p.m. in the
13   chambers of Magistrate Judge Allison H. Goddard. Plaintiff must serve on Defendant a
14   written settlement proposal, which must include a specific demand amount, no later than
15   January 11, 2022. The defendant must respond to the plaintiff in writing with a specific
16   offer amount prior to the Meet and Confer discussion. The parties must include their written
17   settlement proposals in their respective Settlement Conference Statements to the Court.
18   Counsel for the parties must meet and confer in person or by phone no later than January
19   18, 2022. Each party must prepare a Settlement Conference Statement, which will be
20   served on opposing counsel and lodged with the Court no later than January 24, 2022.
21   The     Statement     must     be    lodged       in   .pdf    format     via    email    to
22   efile_goddard@casd.uscourts.gov (not filed). Each party may also prepare an optional
23   Confidential Settlement Letter for the Court’s review only, to be lodged with the Court no
24   later than January 24, 2022. The Letter must be lodged in .pdf format via email to
25   efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement Conference
26
27
     3
       This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                   7
                                                                             3:20-cv-01458-MMA-AHG
     Case 3:20-cv-01458-MMA-AHG Document 16 Filed 03/26/21 PageID.92 Page 8 of 8



 1   Statement and any Confidential Settlement Letter must comply fully with Judge Goddard’s
 2   Mandatory Settlement Conference Rules (linked above).
 3         10.   The dates and times set forth herein will not be modified except for good cause
 4   shown.
 5         IT IS SO ORDERED.
 6
 7   Dated: March 26, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 8
                                                                           3:20-cv-01458-MMA-AHG
